Preliminary Remarks
This Office action is an examination of the instant application as published, US 2020/0156693 A1.  

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the changes in applicants’ preliminary amendment are too extensive to be entered by any other means.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 22, is not presented as claim number 1.  However, in accordance with 37 

Claim 23 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 23 has not been further treated on the merits.

Drawings
The drawings are objected to because the material thickening recited in claim 14, material bonding recited in claim 18, and reinforcement element recited in claim 19 are not shown or otherwise indicated in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Specification
The disclosure is objected to because:
At page 3 reference is made to specific claims.
The detailed description of the invention fails to describe details corresponding to the limitations of claim 14.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites “the transfer element comprises a reinforcement element.”  However, the specification fails to describe, much less enable the making of, a transfer element 53 that includes a particular reinforcement element.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 .  

Claim Rejections - 35 USC § 102
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst, US 4,201,424.  Ernst shows a rolling body cage (col. 2, line 38) for a steering shaft, the rolling body cage comprising: 
a rolling body holder ((4, 5) for holding a rolling body (12) in a freely rotatable manner;
axial support surfaces (see at Fig. 2 the axial ends of element 7); and 
a transfer element (7) disposed axially between the support surfaces.

Claims 12, 20 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmeister, DE 37 30 393 A1.  Burmeister shows a steering shaft for a motor vehicle comprising: 
an inner shaft (2); 
a hollow shaft (1) in which the inner shaft is disposed telescopically coaxially in an axial direction; and 
a rolling body (3) held in a form-fit manner in a circumferential direction and configured to roll in the axial direction in a rolling body holding element (6, 7) of a rolling body cage disposed between the inner shaft and the hollow shaft, which is disposed in the axial direction between radially projecting stop elements (4, 8) of the hollow shaft and radially projecting stop elements (9) of the inner shaft, wherein the rolling body cage includes end-face axial support .

Claims 12, 14 & 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlmann, US 7,922,592.  Erlmann shows a steering shaft (1) for a motor vehicle comprising: 
an inner shaft (3); 
a hollow shaft (11) in which the inner shaft is disposed telescopically coaxially in an axial direction; and 
a rolling body (21) held in a form-fit manner in a circumferential direction and configured to roll in the axial direction in a rolling body holding element (22) of a sleeve –shaped (col. 4, line 61) rolling body cage (19) disposed between the inner shaft and the hollow shaft, which is disposed in the axial direction between radially projecting stop elements (17, 18) of the hollow shaft and radially projecting stop elements (9, 10) of the inner shaft, wherein the rolling body cage includes end-face axial support surfaces (37) that are oriented in the axial direction against the radially projecting stop elements, wherein the rolling body cage includes a plurality of transfer elements (29) extending axially between the end-face axial support surfaces,
wherein the transfer element and the rolling body holding element are joined together (in apertures 23, 26) by at least one of form fit, or force locking.
wherein the transfer element comprises a material thickening/reinforcement element (31).

Claim Rejections - 35 USC § 103
Claims 13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann.
Claim 17.  Erlmann discloses rolling body holding element (22) but does not expressly disclose the rolling body holding element is a plastic part.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rolling body holding element as a plastic part, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see also Item 12a below).  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07
Claims 13, 15 & 16.  Erlmann shows the transfer element (29) is a metallic element which is a harder, stronger or more rigid material than that of a plastic rolling body element (22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
At col. 6, lines 9-12, Dutkiewicz, US 6,893,353 discloses that plastic is a suitable material for a rolling body element (26).
Müntener and Schmidt disclose steering shafts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679